          Case 1:15-cv-09300-LGS Document 695 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JOHN NYPL, et al.,                                           :
                                              Plaintiffs, :
                                                              :    15 Civ. 9300 (LGS)
                            -against-                         :
                                                              :          ORDER
 JP MORGAN CHASE & CO., et al.,                               :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:


        WHEREAS, on December 29, 2020, Plaintiffs filed a pre-motion letter proposing

deadlines for briefing Plaintiffs’ motion for class certification (the “Motion”) and any related

motions to exclude expert testimony, and for completing related expert discovery. Dkt. No. 691.

        WHEREAS, on December 30, 2020, Defendants filed a pre-motion letter proposing

deadlines for briefing the Motion and any related motions to exclude expert testimony, and for

completing related expert discovery. Dkt. No. 692. It is hereby

        ORDERED that Motion and any related motions for expert testimony shall be briefed,

and related expert discovery shall be completed, according to the following schedule:

             •   Deposition of Plaintiffs’ expert in support of the Motion shall be completed by

                 February 11, 2021.

             •   Defendants shall serve but not file any opposition to the Motion, any expert

                 reports in support thereof, and any challenges to Plaintiffs’ expert by March 4,

                 2021.

             •   Deposition of Defendants’ experts in opposition to the Motion shall be completed

                 by March 22, 2021.

             •   Plaintiffs shall serve their reply in support of the Motion, any reply expert report,
          Case 1:15-cv-09300-LGS Document 695 Filed 01/06/21 Page 2 of 2


                any opposition to any motions to exclude Plaintiffs’ expert by Defendants, and any

                motions to exclude Defendants’ experts by April 21, 2021.

            •   Defendants shall serve any opposition to any motions to exclude Defendants’

                experts by Plaintiffs and any reply in support of any motions to exclude Plaintiffs’

                expert by May 24, 2021.

            •   Plaintiffs shall serve any reply in support of any motions to exclude Defendants’

                experts by June 21, 2021.

            •   The parties shall file all motion papers provided for above and previously served

                on the opposing party on June 22, 2021.

        A Fifth Amended Civil Case Management Plan and Scheduling Order will issue

separately. It is further

        ORDERED that Plaintiffs shall limit any reply to the Motion to responses to any

arguments Defendants make in the opposition.



Dated: January 6, 2021
       New York, New York




                                                  2
